Citation Nr: 1434929	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  08-34 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from May 20, 1999, to August 27, 2009.

2.  Entitlement to an effective date earlier than April 20, 2006, for the grant of service connection for PTSD.

3.  Entitlement to service connection for an aneurysm, secondary to PTSD medication.

4.  Entitlement to a total disability rating due to unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

	


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1965 to June 1969, with Reserve service thereafter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an June 2006 rating decision which granted service connection and awarded a 50 percent disability rating for the Veteran' PTSD; a June 2007 rating decision that denied service connection for a cognitive deficit due to aneurysm and TDIU; and a January 2008 rating decision which denied service connection for status post hemorrhagic cerebrovascular accident with left sided hemiplegia (also claimed as burst aneurysm). All claims originated from the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has consolidated the Veteran's claim for a status post hemorrhagic cerebrovascular accident with left sided hemiplegia (also claimed as burst aneurysm) and a cognitive deficit due to aneurysm as entitlement to service connection for an aneurysm secondary to PTSD medication as reflected on the title page.  The Board notes that the Veteran's claims were the same and were erroneously categorized by the RO in two different fashions.  

During the pendency of the Veteran's claim for TDIU as due to PTSD, he was granted a 100 percent schedular evaluation for PTSD for the period beginning on August 27, 2009, making the TDIU claim moot from this period onward.  However, prior to this period the Veteran was rated at 50 percent for PTSD.  Thus, his claim for TDIU for this segment is still on appeal. 

In August 2009 the Veteran submitted a statement in support of claim in which he states that he is requesting an increase in service connection for his PTSD disability and that he "...requesting to withdraw my appeal that is currently before BVA."  The Board notes that at this time the Veteran had multiple claims pending before BVA.  Moreover, the governing regulation 38 C.F.R. 20.204 "Withdrawal of Appeal" states, in pertinent part, that if the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issues(s) withdrawn from the appeal.  The Board notes that the Veteran's statement did not accomplish this, and in fact, the Veteran continued to pursue his appeals after submitting this statement, thus it is not found to be a valid withdrawal.  The Board notes that the RO mistakenly interpreted this correspondence as a withdrawal of his appeal of the initial rating for his PTSD.  The Board has properly reclassified the issues on appeal as reflected on the title page.

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case. The issues of entitlement to an initial rating in excess of 50 percent for PTSD from May 20, 1999, to August 27, 2009; entitlement to service connection for an aneurysm secondary to PTSD medication; and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

No claim, formal or informal, for service connection for PTSD was received prior to the current effective date of May 20, 1999.


CONCLUSION OF LAW

The criteria for an effective date prior to May 20, 1999, for the grant of service connection PTSD, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice Requirements

Concerning the initial earlier effective date issue, the Federal Circuit Court has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date or rating assigned by an RO in connection with a grant of service connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).
Merits

The Veteran contended in a May 20, 1999, correspondence that he thought the Las Vegas VA hospital had filed a claim for him for his PTSD.  The RO interpreted this statement as an informal claim for PTSD, and it is the date that is currently assigned as the effective date for his award of service connection for PTSD.

Unless specifically provided otherwise, the effective date of an award based on an original claim, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); see generally 38 C.F.R. § 3.400.  Specifically, the effective date of an award of service connection is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  In this regard, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2010); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. §§ 3.1(p) , 3.155; Brannon v. West, 12 Vet.App. 32 (1998); Lalonde v. West, 12 Vet.App. 378 (1999).  Any communication or action from a claimant indicating intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155(a).
Here, the Board notes that the Veteran's first mention of PTSD was in his correspondence to VA in May 20, 1999.  As the record does not provide any other informal or formal assertion in writing evidencing a belief in entitlement to a benefit prior to this date, the Board finds that an earlier effective date is not warranted.

While the Board is cognizant that the Veteran is under the belief that someone else filed a claim on his behalf prior to May 1999, the evidence of record does not support this contention, and ultimately the Veteran is responsible for communicating in writing to VA his intention to file a claim. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.155(a). Accordingly, the Board finds that the earliest claim for PTSD was received by VA on May 20, 1999, and there is no basis for an effective date prior to that date.

ORDER

An effective date earlier than May 20, 1999, for the grant of service connection for PTSD, is denied.

REMAND

With regard to the Veteran's TDIU claim, in cases where a Veteran is unemployable due to service-connected disability and has met certain compensation percentage requirements, either the RO or the Board may grant TDIU on a schedular basis in the first instance.  38 C.F.R. § 4.16(a) (2013).  However, if a Veteran is unemployable due to service-connected disability and those percentages are not met, then the issue of entitlement to TDIU on an extraschedular basis should be referred to the Director, Compensation and Pension Service.  38 C.F.R. § 4.16(b).  The favorable and unfavorable evidence is sufficient to warrant referral to the Director, Compensation and Pension Service for consideration of extraschedular TDIU for the period prior to August 27, 2009.  
As for the Veteran's claim for initial increased rating for his PTSD for the period preceding the August 27, 2009, the Board notes that the Veteran filed a timely Notice of Disagreement (NOD) challenging the assigned rating in the June 2006 rating decision which granted service connection for PTSD and awarded a 50 percent disability rating.  In April 2008, the RO issued a Statement of the Case (SOC). However, as discussed in the Introduction,  the RO mistakenly interpreted an August 2009 correspondence as a withdrawal of his appeal of the initial rating for PTSD.  Accordingly, because the Board has determined that the appeal was not withdrawn, the RO has not had the opportunity to address any evidence submitted since the April 2008 SOC  in relation to an initial increased rating for PTSD.  As such, the Board finds that a Supplemental Statement of the Case (SSOC), should be issued by the AOJ to allow the AOJ to address evidence received after April 2008 in the first instance.  38 C.F.R. § 19.31 (2013).

Regarding the Veteran's claim for service connection for an aneurysm as secondary to his PTSD medication; the Board finds that an opinion is warranted to address the Veteran's contention that his PTSD medication caused his aneurysm.  VA information from May 26, 1998, shows that the Veteran was prescribed a new medication from his doctor three days before the aneurysm on May 29, 1998.  The Board also notes that the Veteran appears to have had medication prescribed from a VA facility on May 6, 1998.  The Board finds that this temporal correlation warrants further investigation.  Thus a VA opinion is warranted to determine what, if any, relationship the Veteran's PTSD medication may have played in his May 29, 1998, aneurysm.

Accordingly, the case is REMANDED for the following action:

1.  Refer to the Director, Compensation and Pension Service, consideration of entitlement to TDIU on an extraschedular basis for the period prior to August 27, 2009.  Include with that referral a full statement as to the Veteran's service-connected disabilities during the relevant time period, his employment history, his educational and vocational attainment, and all other factors having a bearing on this issue. 

2.  Provide the Veteran an SSOC on his claim of entitlement to an initial rating in excess of 50 percent disability for PTSD from May 20, 1999, to August 27, 2009, to include consideration of relevant evidence submitted since the April 2008 SOC.

3.  Obtain a medical opinion  to determine whether there is a relationship between the Veteran's aneurysm in 1998 and his then prescribed PTSD medication.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner.  A notation to the effect that this review has taken place should be made in the evaluation report.  

After considering the pertinent information in the record in its entirety, the VA examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's PTSD medication caused or aggravated the Veteran's May 1998 aneurysm or if the Veteran's aneurysm was otherwise etiologically related to the Veteran's active service.  The VA examiner should comment on the Veteran's contention that the PTSD medication is what led to his aneurysm.  Regarding this contention the VA examiner is asked to comment on the prescription medication the Veteran was taking at the time of his aneurysm and comment on what, if any role, the newly added medication for his PTSD had on the onset of the Veteran's aneurysm.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

4.  Ensure that the requested opinion complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for an aneurysm secondary to PTSD medication and entitlement to TDIU for the period prior to August 27, 2009.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


